
QuickLinks -- Click here to rapidly navigate through this document

EXHIBIT 10.1


STOCK PURCHASE AGREEMENT


        STOCK PURCHASE AGREEMENT (this "Agreement"), dated as of September 13,
2004, by and among CRAFTS RETAIL HOLDING CORP., a Delaware corporation
("Parent"), CRAFTS RETAIL ACQUISITION CORP., a Delaware corporation and
wholly-owned subsidiary of Parent ("Sub"), STANLEY BERENZWEIG, DORIS BERENZWEIG,
STANLEY AND DORIS BERENZWEIG CHARITABLE FOUNDATION, INC., MONA ADELSON, GAIL
LOIA, STEVEN BARNETT and JUDITH LOMBARDO (each, a "Stockholder" and
collectively, the "Stockholders") and RAG SHOPS, INC., a Delaware corporation
(the "Company"). Capitalized terms used but not defined herein have the meanings
assigned to them in the Agreement and Plan of Merger dated as of the date hereof
(the "Merger Agreement") among Parent, Sub and the Company.

        WHEREAS, concurrently herewith, Parent, Sub, and the Company are
entering into the Merger Agreement pursuant to which Sub will merge with and
into the Company (the "Merger"), upon the terms and subject to the conditions in
the Merger Agreement; and

        WHEREAS, as of the date hereof, each Stockholder "beneficially owns" (as
such term is defined in Rule 13d-3 promulgated under the Exchange Act) and is
entitled to dispose of (or to direct the disposition of) and to vote (or to
direct the voting of) the number of shares of the Company's common stock, par
value $0.01 per share (the "Common Stock"), set forth opposite such
Stockholder's name on Schedule I hereto ("Schedule I Shares"); and

        WHEREAS, as a condition to the willingness of Parent and Sub to enter
into the Merger Agreement and to effectuate the Merger, Parent has required that
each Stockholder agree and, in order to induce Parent and Sub to enter into the
Merger Agreement, each Stockholder has agreed, to enter into this Agreement.

        NOW, THEREFORE, to induce Parent and Sub to enter into, and in
consideration of their entering into, the Merger Agreement, and in consideration
of the premises and the representations, warranties, covenants and agreements
set forth herein, the parties hereto agree as follows:


ARTICLE I

REPRESENTATIONS AND WARRANTIES OF EACH STOCKHOLDER


        Each Stockholder hereby represents and warrants as to himself, herself
or itself as applicable, severally and not jointly, to Parent, Sub and the
Company as follows:

        1.1    Organization; Good Standing.    If such Stockholder is an entity,
such Stockholder is duly organized and validly existing and in good standing
under the laws of its jurisdiction of organization.

        1.2    Authority; Noncontravention.    If such Stockholder is an entity,
such Stockholder has the requisite power (corporate or other) and authority to
execute and deliver this Agreement and to consummate the transactions
contemplated by this Agreement. If such Stockholder is an individual, such
Stockholder has the requisite capacity to execute and deliver this Agreement and
to consummate the transactions contemplated by this Agreement. If such
Stockholder is an entity, the execution and delivery of this Agreement by such
Stockholder and the consummation by such Stockholder of the transactions
contemplated by this Agreement have been duly authorized by all necessary action
(corporate or other) on the part of such Stockholder and no other proceedings
(corporate or other) on the part of such Stockholder are necessary to approve
this Agreement or to consummate the transactions contemplated by this Agreement.
This Agreement has been duly executed and delivered by such Stockholder and,
assuming the due authorization, execution and delivery by the Company, Parent
and Sub, constitutes a valid and binding obligation of such Stockholder,
enforceable against such Stockholder in accordance with its terms, subject to:
(a) applicable bankruptcy, insolvency, fraudulent transfer and conveyance,
moratorium, reorganization, receivership and similar laws relating to or
affecting the enforcement of the rights and remedies of creditors generally;
(b) principles of equity

--------------------------------------------------------------------------------




which may limit the availability of remedies (regardless of whether considered
and applied in a proceeding in equity or at law); and (c) an implied covenant of
good faith and fair dealing. The execution and delivery of this Agreement by
such Stockholder and the consummation of the transactions contemplated hereby
and compliance by such Stockholder with the provisions hereof do not and will
not conflict with, or result in any violation or breach of, or default (with or
without notice or lapse of time, or both) under, or give rise to a right of, or
result in, termination, cancellation or acceleration of any obligation under, or
result in the creation of any Lien in or upon any of the properties or assets of
such Stockholder under, any provision of: (a) if such Stockholder is an entity,
the certificate of incorporation or bylaws (or similar organizational documents)
of such Stockholder; (b) any Contract to which such Stockholder is a party or
any of their respective properties or assets is subject; or (c) any (i) statute,
law, ordinance, rule or regulation or (ii) judgment, order or decree, in each
case, applicable to such Stockholder or any of such Stockholder's properties or
assets. Except for the filing of a Schedule 13D (or amendment thereto) or a
Form 4 or 5 by such Stockholder, no consent, approval, order or authorization
of, or registration, declaration or filing with, any Governmental Entity or
other individual, corporation, limited liability company, partnership,
association, trust, unincorporated organization, other entity or group (each a
"person") is required by or with respect to such Stockholder in connection with
the execution and delivery of this Agreement by such Stockholder or the
consummation by such Stockholder of the transactions contemplated hereby or
compliance with the provisions hereof.

        1.3    Ownership.    Column (a) on Schedule I sets forth, opposite such
Stockholder's name, the number of shares over which such Stockholder has sole
record and beneficial ownership as of the date hereof. Without duplication of
the shares of Common Stock described in column (a) on Schedule I, column (b) on
Schedule I sets forth, opposite such Stockholder's name, the number of shares of
Common Stock issuable upon exercise, exchange or conversion of securities that
are exercisable or exchangeable for, or convertible into, Common Stock, over
which such Stockholder has sole record and beneficial ownership as of the date
hereof. Except as set forth on Schedule I, as of the date hereof, such
Stockholder has the sole power to vote (or cause to be voted) and the sole power
to dispose of (or to direct the disposition of) the shares of Common Stock
referred to in the prior two sentences (as to the shares set forth in column
(b), upon exercise, exchange or conversion thereof). Except as set forth on such
Schedule I, neither such Stockholder nor any affiliate (as hereafter defined) of
such Stockholder owns or holds any right to acquire or dispose of any additional
shares of any class of capital stock of the Company or other securities of the
Company or any interest therein or any voting rights with respect to any
securities of the Company. "affiliate" means, with respect to any specified
person, any person that directly, or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
the person specified. For purposes of this Agreement, with respect to each
Stockholder, the term "affiliate" shall not include the Company and the persons
that directly, or indirectly through one or more intermediaries, are controlled
by the Company.

        1.4    Decision to Sell.    Such Stockholder is capable of evaluating
the merits and risks of such Stockholder's decision to sell securities of the
Company hereunder and make an informed decision with respect thereto by reason
of: (a) such Stockholder's business and financial experience, and the business
and financial experience of those retained by such Stockholder to advise it with
respect to its investment in the securities of the Company being sold hereunder;
and (b) the access to such information as such Stockholder or such advisors have
requested.

2

--------------------------------------------------------------------------------





ARTICLE II

REPRESENTATIONS AND WARRANTIES OF PARENT AND SUB


        Parent and Sub hereby represent and warrant, jointly and severally, to
the Company and the Stockholders as follows:

        2.1    Organization; Good Standing.    Parent and Sub are duly organized
and validly existing and in good standing under the laws of the State of
Delaware.

        2.2    Authority; Noncontravention.    Parent and Sub have the requisite
corporate power and authority to execute and deliver this Agreement and to
consummate the transactions contemplated by this Agreement. The execution and
delivery of this Agreement by Parent and Sub and the consummation by Parent and
Sub of the transactions contemplated by this Agreement have been duly authorized
by all necessary corporate action on the part of Parent and Sub and no other
corporate proceedings on the part of Parent or and Sub are necessary to approve
this Agreement or to consummate the transactions contemplated by this Agreement,
subject. This Agreement has been duly executed and delivered by Parent and Sub
and, assuming the due authorization, execution and delivery by the Company and
each Stockholder, constitutes a valid and binding obligation of Parent and Sub,
enforceable against Parent and Sub in accordance with its terms subject to:
(a) applicable bankruptcy, insolvency, fraudulent transfer and conveyance,
moratorium, reorganization, receivership and similar laws relating to or
affecting the enforcement of the rights and remedies of creditors generally;
(b) principles of equity which may limit the availability of remedies
(regardless of whether considered and applied in a proceeding in equity or at
law); and (c) an implied covenant of good faith and fair dealing. The execution
and delivery of this Agreement by Parent and Sub and the consummation of the
transactions contemplated hereby and compliance by Parent and Sub with the
provisions hereof do not and will not conflict with, or result in any violation
or breach of, or default (with or without notice or lapse of time, or both)
under, or give rise to a right of, or result in, termination, cancellation or
acceleration of any obligation or to loss of a material benefit under, or result
in the creation of any Lien in or upon any of the properties or assets of Parent
or Sub under, or give rise to any increased, additional, accelerated or
guaranteed rights or entitlements under, any provision of: (a) the certificate
of incorporation or bylaws of Parent or Sub; (b) any Contract to which Parent or
Sub is a party or any of their respective properties or assets is subject; or
(c) any (i) statute, law, ordinance, rule or regulation or (ii) judgment, order
or decree, in each case, applicable to Parent or Sub or any of their respective
properties or assets. Except for the filing of a Schedule 13D (or amendment
thereto) or a Form 3 by Parent and Sub, no consent, approval, order or
authorization of, or registration, declaration or filing with, any Governmental
Entity or other person is required by or with respect to Parent or Sub in
connection with the execution and delivery of this Agreement by Parent or Sub or
the consummation by Parent or Sub of the transactions contemplated hereby or
compliance with the provisions hereof.

        2.3    Accredited Investor.    Sub is an "accredited investor," as
defined in Rule 501 of Regulation D under the Securities Act of 1933 and is
capable of evaluating the merits and risks of an investment in the Company and
making an informed investment decision with respect thereto.

        2.4    Investment Intent.    Sub acknowledges that the Schedule I Shares
it will receive hereunder have not been registered under the Securities Act or
any applicable state securities laws and, therefore, cannot be sold unless
subsequently registered under such Securities Act and such applicable state
securities laws or an exemption from such registration is available. Sub is
acquiring such stock for his own account and not with a view to their
distribution within the meaning of Section 2(11) of the Securities Act.

3

--------------------------------------------------------------------------------





ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE COMPANY


        The Company hereby represents and warrants to Parent, Sub and the
Stockholders as follows:

        3.1    Organization; Good Standing.    The Company is duly organized and
validly existing and in good standing under the laws of the State of Delaware.

        3.2    Authority; Noncontravention.    The Company has the requisite
corporate power and authority to execute and deliver this Agreement and to
consummate the transactions contemplated by this Agreement. The execution and
delivery of this Agreement by the Company and the consummation by the Company of
the transactions contemplated by this Agreement have been duly authorized by all
necessary corporate action on the part of the Company and no other corporate
proceedings on the part of the Company are necessary to approve this Agreement
or to consummate the transactions contemplated by this Agreement, subject. This
Agreement has been duly executed and delivered by the Company and, assuming the
due authorization, execution and delivery by each Stockholder, Parent and Sub,
constitutes a valid and binding obligation of the Company, enforceable against
the Company in accordance with its terms subject to: (a) applicable bankruptcy,
insolvency, fraudulent transfer and conveyance, moratorium, reorganization,
receivership and similar laws relating to or affecting the enforcement of the
rights and remedies of creditors generally; (b) principles of equity which may
limit the availability of remedies (regardless of whether considered and applied
in a proceeding in equity or at law); and (c) an implied covenant of good faith
and fair dealing. The execution and delivery of this Agreement by the Company
and the consummation of the transactions contemplated hereby and compliance by
the Company with the provisions hereof do not and will not conflict with, or
result in any violation or breach of, or default (with or without notice or
lapse of time, or both) under, or give rise to a right of, or result in,
termination, cancellation or acceleration of any obligation or to loss of a
material benefit under, or result in the creation of any Lien in or upon any of
the properties or assets of the Company under, or give rise to any increased,
additional, accelerated or guaranteed rights or entitlements under, any
provision of: (a) the certificate of incorporation or bylaws of the Company;
(b) any Contract to which the Company is a party or any of its properties or
assets is subject; or (c) subject to the consents and other matters referred to
in the exception at the end of the following sentence, any (i) statute, law,
ordinance, rule or regulation or (ii) judgment, order or decree, in each case,
applicable to Parent or Sub or any of their respective properties or assets,
other than, in the case of clauses (b) and (c), any such conflicts, violations,
breaches, defaults, rights, results, losses, Liens or entitlements that
individually or in the aggregate could not reasonably be expected to have a
material adverse effect on the Company. No consent, approval, order or
authorization of, or registration, declaration or filing with, any Governmental
Entity or other person is required by or with respect to the Company in
connection with the execution and delivery of this Agreement by the Company or
the consummation by the Company of the transactions contemplated hereby or
compliance with the provisions hereof, except for such consents, approvals,
orders, authorizations, registrations, declarations and filings the failure of
which to be obtained or made individually or in the aggregate could not
reasonably be expected to have a material adverse effect on the Company.


ARTICLE IV

SALE OF SCHEDULE I SHARES


        Concurrently herewith, each Stockholder is selling, assigning,
transferring, setting aside and delivering to Sub, and Sub is purchasing and
acquiring from such Stockholder the number of shares of Common Stock set forth
next to such Stockholder's name in column (a) of Schedule I hereto by delivering
to Sub one or more certificates representing such shares, together with one or
more stock powers (with appropriate signature guarantees) duly endorsed in
blank; provided, however, that Gail Loia is delivering her shares by giving an
irrevocable instruction to transfer her share through DTC

4

--------------------------------------------------------------------------------




(delivery of such shares to an account specified by Sub is being guaranteed by
Merrill Lynch & Co. Inc.). The purchase price for such shares is $4.30 per
share. Accordingly, concurrently herewith, Sub is delivering to each Stockholder
the total purchase price set forth next to such Stockholder's name on Schedule I
hereto by wire transfer to an account set forth in writing by such Stockholder
not less than two business days prior to the date hereof.


ARTICLE V

STANDSTILL; AGREEMENT TO TENDER


        5.1    Standstill.    Each Stockholder agrees that, during the period
commencing on the date hereof and ending on the earlier of (x) two years after
the termination of the Merger Agreement in accordance with its terms and
(y) consummation of the Merger, such Stockholder will not, and will not permit
any of its affiliates or agents to, directly or indirectly, in any manner,
acquire, agree or offer to acquire, or assist, aid, abet or act in concert with
any person to acquire any securities or assets of the Company or any of its
subsidiaries (except, if applicable, for shares acquired upon the exercise of
options listed in column (b) of Schedule I hereto, which such shares shall be
subject to Section 4.2).

        5.2    Agreement to Tender.    With respect to any shares of Common
Stock listed in column (b) of Schedule I (or options to purchase such shares)
that are not cancelled pursuant to the terms of the Merger Agreement, each
Stockholder hereby agrees to validly tender or cause to be validly tendered,
pursuant to and in accordance with the terms of the Offer, all such shares
unless the Merger Agreement shall be validly terminated in accordance with its
terms.


ARTICLE VI

STOCKHOLDER CAPACITY


        Anything in this Agreement to the contrary notwithstanding, no person
executing this Agreement who is or becomes during the term hereof a director or
officer of the Company makes any agreement or understanding herein or is
obligated hereunder in his or her capacity as such director or officer. Each
Stockholder signs solely in his or her capacity as the record holder and
beneficial owner (as further set forth on Schedule I hereto) of such
Stockholder's Schedule I Shares, and nothing herein shall limit or affect any
actions taken by any Stockholder in such Stockholder's capacity as an officer or
director of the Company. Accordingly, and by way of non-exhaustive example, if a
Stockholder is a director of the Company, nothing in this Agreement shall
prohibit or otherwise restrict such Stockholder in his or her capacity as a
director to vote (a) for any Adverse Recommendation Change in the Merger
Agreement or (b) to terminate the Merger Agreement pursuant to Section [9].01(f)
of the Merger Agreement and concurrently enter into a binding Acquisition
Agreement containing the terms of a Superior Proposal.


ARTICLE VII

INDEMNIFICATION BY THE COMPANY


        7.1    Indemnification.    Prior to the Effective Time, the Company, and
from and after the Effective Time, the Surviving Corporation, shall
(i) indemnify and hold harmless, as and to the full extent permitted by
applicable law, each Stockholder against any losses, claims, damages,
liabilities, costs, expenses (including reasonable attorneys' fees and
expenses), judgments, fines and amounts paid in settlement in connection with
any threatened or actual claim, action, suit, demand, proceeding or
investigation in which a Stockholder is, or is threatened to be, made a party
based in whole or in part on, or arising in whole or in part out of, or
pertaining to, the negotiation, execution or performance of this Agreement or
any of the transactions contemplated hereby, and (ii) in the event of any such
threatened or actual claim, action, suit, demand, proceeding or investigation,
promptly pay expenses in

5

--------------------------------------------------------------------------------



advance of the final disposition of any claim, suit, proceeding or investigation
to each Stockholder, to the fullest extent permitted by applicable law.

        7.2    Certain Successors.    If the Company (or, after the Effective
Time, the Surviving Corporation) or any of its successors or assigns
(i) consolidates with or merges into any other person and is not the continuing
or surviving corporation or entity of such consolidation or merger or
(ii) transfers or conveys all or substantially all its properties and assets to
any person who is an affiliate of the Company immediately prior to the time of
such transfer or conveyance, then, and in each such case, Parent shall cause
proper provision to be made so that the successor and assign of the Company (or
the Surviving Corporation) assumes the obligations set forth in Section 7.1, and
in such event all references to the Company (or the Surviving Corporation) in
this Article VII shall be deemed a reference to such successor and assign.


ARTICLE VIII

GENERAL PROVISIONS


        8.1    Fees and Expenses.    Each of the parties shall be responsible
for its own fees and expenses (including, without limitation, the fees and
expenses of financial consultants, investment bankers, accountants and counsel)
in connection with the entering into of this Agreement and the consummation of
the transactions contemplated hereby and by the Merger Agreement.

        8.2    Notices.    All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be deemed given if
delivered personally or sent by telecopier or overnight courier (providing proof
of delivery) to the parties at the following addresses (or at such other address
for a party as shall be specified by like notice):

  if to Parent or Sub, to:
 
 
 
c/o Sun Capital Partners, Inc.
5200 Town Center Circle, Suite 470
Boca Raton, FL 33486
Attention: Marc J. Leder, Rodger R. Krouse and C. Deryl Couch
Telecopier No.: (561) 394-0540
 
with copies to:
 
 
 
Hughes Hubbard & Reed LLP
One Battery Park Plaza
New York, NY 10004
Attention: Michael Weinsier
Telecopier No.: (212) 422-4726
 
if to any Stockholder, to the address set forth on Schedule I hereto for such
Stockholder, with copies to:
 
 
 
Wolff & Samson PC
One Boland Drive
West Orange, NJ 07052
Attention: Morris Bienenfeld
Telecopier No.: (973) 530-2213        

6

--------------------------------------------------------------------------------




 
if to the Company, to:
 
 
 
Rag Shops, Inc.
111 Wagaraw Road
Hawthorne, NJ 07506-2711
Attention: Alan C. Mintz and Jeffrey C. Gerstel
Telecopier: (973) 423-6568
 
with a copy to:
 
 
 
Sills Cummis Epstein & Gross P.C.
One Riverfront Plaza
Newark, NJ 07102
Attention: Steven R. Kamen, Esq.
Telecopier No.: (973) 643-6500

        8.3    Interpretation.    When a reference is made in this Agreement to
a Section or Schedule, such reference shall be to a Section or Schedule to, this
Agreement unless otherwise indicated. The headings contained in this Agreement
are for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. Whenever the words "include", "includes" or
"including" are used in this Agreement, they shall be deemed to be followed by
the words "without limitation." The words "hereof", "herein" and "hereunder" and
words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement. The
words "date hereof" shall refer to the date of this Agreement. The term "or" is
not exclusive. The word "extent" in the phrase "to the extent" shall mean the
degree to which a subject or other thing extends, and such phrase shall not mean
simply "if." The definitions contained in this Agreement are applicable to the
singular as well as the plural forms of such terms. Any agreement or instrument
defined or referred to herein or in any agreement or instrument that is referred
to herein means such agreement or instrument as from time to time amended,
modified or supplemented. References to a person are also to its permitted
successors and assigns.

        8.4    Counterparts.    This Agreement may be executed in one or more
counterparts (including telecopy), all of which shall be considered one and the
same agreement and shall become effective when one or more counterparts have
been signed by each of the parties and delivered to the other parties.

        8.5    Entire Agreement; No Third Party Beneficiaries.    This Agreement
and the Merger Agreement (a) constitute the entire agreement, and supersedes all
prior agreements and understandings, both written and oral, among the parties
with respect to the subject matter of this Agreement and the Merger Agreement
and (b) are not intended to confer upon any person other than the parties hereto
(and their respective successors and assigns) any rights or remedies.

        8.6    Governing Law.    This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Delaware, regardless of
the laws that might otherwise govern under applicable principles of conflicts of
laws thereof.

        8.7    Assignment.    Neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned, in whole or in part
(except by operation of law), by any of the parties hereto without the prior
written consent of the other parties hereto, except that Sub may assign, in its
sole discretion, any of or all its rights, interests and obligations under this
Agreement to Parent or to any direct wholly-owned subsidiary of Parent, but no
such assignment shall relieve Sub of any of its obligations hereunder. Subject
to the preceding sentence, this Agreement shall be binding upon, inure to the
benefit of and be enforceable by, the parties hereto and their respective
successors and assigns.

7

--------------------------------------------------------------------------------




        8.8    Consent to Jurisdiction.    Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
exclusive jurisdiction of the Delaware Court of Chancery or any federal court of
the United States of America sitting in the State of Delaware or in the Southern
District of New York, and any appellate court from any thereof, in any suit,
action or other proceeding arising out of or relating to this Agreement or the
agreements delivered in connection herewith or the transactions contemplated
hereby or thereby or for recognition or enforcement of any judgment relating
thereto, and each of the parties hereby irrevocably and unconditionally:
(a) agrees not to commence any such action or proceeding except in such courts;
(b) agrees that any claim in respect of any such action or proceeding may be
heard and determined in the Delaware Court of Chancery or, to the extent
permitted by law, in such federal court; (c) waives, to the fullest extent it
may legally and effectively do so, any objection which it may now or hereafter
have to the laying of venue of any such action or proceeding in the Delaware
Court of Chancery or any such federal court; and (d) waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in the Delaware Court of Chancery or any such
federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Each party to this Agreement irrevocably consents to service of process in the
manner provided for notices in Section 8.2. Nothing in this Agreement shall
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

        8.9    Waiver of Jury Trial.    Each party hereto hereby waives, to the
fullest extent permitted by Applicable Laws, any right it may have to a trial by
jury in respect of any suit, action or other proceeding directly or indirectly
arising out of, under or in connection with this Agreement. Each party hereto
(a) certifies that no representative, agent or attorney of any other party has
represented, expressly or otherwise, that such party would not, in the event of
any action, suit or proceeding, seek to enforce the foregoing waiver and
(b) acknowledges that it and the other parties hereto have been induced to enter
into this Agreement, by, among other things, the mutual waiver and
certifications in this Section 8.9.

        8.10    Enforcement.    The parties agree that irreparable damage would
occur if any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement in any Delaware Court of Chancery or
any federal court of the United States of America sitting in the State of
Delaware or in the Southern District of New York, this being in addition to any
other remedy to which they are entitled at law or in equity.

        8.11    Severability.    If any term or other provision of this
Agreement is invalid, illegal or incapable of being enforced by any rule of law
or public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any party. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in an acceptable manner to
the end that transactions contemplated hereby are fulfilled to the extent
possible.

        8.12    Amendments; Waivers.    Any provision of this Agreement may be
amended or waived, but only if such amendment or waiver is in writing and is
signed, in the case of an amendment, by each party to this Agreement or, in the
case of a waiver, by each party against whom the waiver is to be effective.

        8.13    Further Assurances.    Promptly upon request by Parent or Sub,
each Stockholder shall execute, acknowledge, deliver, file, re-file, register
and re-register, any and all such further acts,

8

--------------------------------------------------------------------------------




certificates, assurances and other instruments as Parent or Sub may require from
time to time in order to: (a) carry out more effectively the purposes and intent
of this Agreement; (b) enable Parent and Sub to exercise and enforce their
respective rights and remedies hereunder; and (c) to better transfer, preserve,
protect and confirm to Parent and Sub the rights granted or now or hereafter
intended to be granted to them hereunder or under each other instrument executed
in connection with or pursuant to this Agreement.

9

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, Parent, Sub, the Company and each Stockholder have
caused this Stock Purchase Agreement to be duly executed as of the day and year
first above written.

    CRAFTS RETAIL HOLDING CORP.
 
 
By:
/s/  MICHAEL FIELDSTONE      

--------------------------------------------------------------------------------

Name: Michael Fieldstone
Title: Vice President
 
 
CRAFTS RETAIL ACQUISITION CORP.
 
 
By:
/s/  MICHAEL FIELDSTONE      

--------------------------------------------------------------------------------

Name: Michael Fieldstone
Title: Vice President
 
 
RAG SHOPS, INC.
 
 
By:
/s/  JEFFREY C. GERSTEL      

--------------------------------------------------------------------------------

Name: Jeffrey C. Gerstel
Title: President

[Stockholder signatures on next page]

S-1

--------------------------------------------------------------------------------




 
 
STOCKHOLDERS:
 
 
 
/s/  STANLEY BERENZWEIG      

--------------------------------------------------------------------------------

Stanley Berenzweig
 
 
 
/s/  DORIS BERENZWEIG      

--------------------------------------------------------------------------------

Doris Berenzweig
 
 
THE DORIS & STANLEY BERENZWEIG
CHARITABLE FOUNDATION, INC.
 
 
By:
/s/  STANLEY BERENZWEIG      

--------------------------------------------------------------------------------

Name: Stanley Berenzweig
Title: President
 
 
 
/s/  MONA ADELSON      

--------------------------------------------------------------------------------

Mona Adelson
 
 
 
/s/  GAIL LOIA      

--------------------------------------------------------------------------------

Gail Loia
 
 
 
/s/  STEVEN BARNETT      

--------------------------------------------------------------------------------

Steven Barnett
 
 
 
/s/  JUDITH LOMBARDO      

--------------------------------------------------------------------------------

Judith Lombardo

S-2

--------------------------------------------------------------------------------






Schedule I
[Omitted]


I-1

--------------------------------------------------------------------------------





QuickLinks


STOCK PURCHASE AGREEMENT
ARTICLE I REPRESENTATIONS AND WARRANTIES OF EACH STOCKHOLDER
ARTICLE II REPRESENTATIONS AND WARRANTIES OF PARENT AND SUB
ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE COMPANY
ARTICLE IV SALE OF SCHEDULE I SHARES
ARTICLE V STANDSTILL; AGREEMENT TO TENDER
ARTICLE VI STOCKHOLDER CAPACITY
ARTICLE VII INDEMNIFICATION BY THE COMPANY
ARTICLE VIII GENERAL PROVISIONS
Schedule I [Omitted]
